ELECTRODE, SECONDARY BATTERY USING SAME, AND METHOD FOR MANUFACTURING ELECTRODE

Primary Examiner: Gary Harris 		Art Unit: 1727       July 7, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/11/2020 was considered by the examiner.

Drawings
4.	The drawings were received on 02/11/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions
6.	Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2022.  The election restriction is made FINAL and Claims 1-8 are examined as follows.

Claim Objections
7.	Claim 4 is objected to because of the following informalities:  The term GSM in claim 4 needs to be defined as “grams per square meter (gsm).  Appropriate correction is required.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 7 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rho et al. US 2017/0288258.
 	As to Claim 1, Rho discloses an electrode for a secondary (rechargeable) battery (see abstract and [0003]).
The electrode comprising: an electrode current collector [0022]; an active material layer formed on the electrode current collector [0022]; and a short-circuit preventing film formed on the active material layer [0124].
Wherein the short-circuit preventing film comprises a porous membrane which is formed of integrated (webbed) nanofiber strands [0022, 0083, 0084, 0087, 0088 which are obtained by electrospinning process [0089] of polyacrylonitrile (PAN) [0022, 0092-0095].  
 	As to Claim 7, Rho discloses the secondary battery electrode of claim 1, wherein the nanofiber strand has a diameter ranging from 100 nm to 1.5 microns [0081].  
 	As to Claim 8, Rho discloses a secondary battery comprising: a cathode; an anode; and a separator disposed between the cathode and the anode, wherein at least one of the cathode and the anode comprises the electrode according to claim 1 (see for instance figure 10) [0069-0073].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-3 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. US 2017/0288258.
	As to Claim 2, Rho discloses the secondary battery electrode of claim 1, wherein the porous membrane is bonded to the active material layer using an adhesive (see figure 10, [0069-0073]).  
 	Rho is silent to the adhesive being acrylic.  However, Rho discloses the resin layers maybe publicly known aqueous and/or oil-based solvent based adhesives [0127].
 	It would have been obvious to one skilled in the art at the time of the invention to utilize an acrylic adhesive motivated to provide adhesion between a dry laminate layer and a metallic layer.  Further acrylic adhesives are well known in the art, and are an obvious choice.
 	Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

 	As to Claim 3, Rho discloses the secondary battery electrode of claim 2, wherein the bonding between the active material layer and the porous membrane is accomplished by using thermocompression bonding (Rho discloses compression [0071] and given there is no limit to what temperature and pressure are utilized in applicants thermocompression bonding, a compressed layer is a thermocompression bonded layer). See MPEP 2112.  
	As to Claim 5, Rho discloses the secondary battery electrode of claim 1, wherein the thickness of the porous membrane is 10 to 12 microns (overlapping range, [0086]) and the porosity thereof is 40 % to 80 % [0086].  
Nevertheless, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549. 
 	As to Claim 6, Rho discloses the secondary battery electrode of claim 1.
 	Rho is silent to measuring the air permeability (cfm) of the porous membrane is at least 0.080.  
 	However, it would be obvious to require the air permeability (cfm) of the porous membrane to be at least 0.080 motivated to prevent moisture from permeating into an interior of the exterior material [0011].

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 4 requires the secondary battery electrode of claim 2, wherein the coating weight of the acrylic adhesive is 1.6 gsm to 2 gsm.  The claim provides sufficient specificity to Claim 2 and when both Claim 4 & 2 are added to Claim 1 overcome the art of record and do not appear to be obvious.

11.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	SEO et al. US 2013/0236766 discloses A porous polymer web layer of ultrafine fibers, and a non-porous film layer made of a material that is swellable and allows conduction of electrolyte ions in an electrolyte solution, are integrally provided on one surface or both surfaces of a positive electrode or a negative electrode, and a short circuit between the positive electrode and the negative electrode by the inorganic particles contained in polymer web is prevented although a battery is overheated. The electrode assembly includes: a positive electrode; a negative electrode; and a separator that separates the positive electrode and the negative electrode. The separator comprises: a first non-porous polymer film layer; and a porous polymer web layer that is formed on the first non-porous polymer film layer and is made of ultrafine fibers of a mixture of a heat-resistant polymer and inorganic particles or a mixture of a heat-resistant polymer, a swellable polymer, and inorganic particles (see abstract).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727